Title: From Thomas Jefferson to John Tyler, 28 June 1804
From: Jefferson, Thomas
To: Tyler, John


          
            Dear Sir 
            Washington June 28. 04.
          
          your favor of the 10th. inst. has been duly recieved. amidst the direct falsehoods, the misrepresentations of truth, the calumnies & the insults resorted to by a faction to mislead the public mind, & to overwhelm those intrusted with its interests, our support is to be found in the approving voice of our conscience and country, in the testimony of our fellow citizens that their confidence is not shaken by these artifices. when to the plaudits of the honest multitude, the sober approbation of the sage in his closet is added, it becomes a gratification of an higher order: it is the sanction of wisdom superadded to the voice of affection. the terms therefore in which you are so good as to express your satisfaction with the course of the present administration cannot but give me great pleasure. I may err in my measures, but never shall deflect from the intention to fortify the public liberty by every possible means, and to put it out of the power of the few to riot on the labours of the many. no experiment can be more interesting than that we are now trying, & which we trust will end in establishing the fact that man may be governed by reason and truth. our first object should therefore be to leave open to him all the avenues to truth. the most effectual hitherto found is the freedom of the press. it is therefore the first shut up by those who fear the investigation of their actions. the firmness with which the people have withstood the late abuses of the press, the discernment they have manifested between truth and falsehood, shew that they may safely be trusted to hear everything true and false, & to form a correct judgment between them. as little is it necessary to impose on their senses, or dazzle their minds by pomp, splendor, or forms. instead of this artificial, how much surer is that real, respect, which results from the use of their reason, and the habit of bringing every thing to the test of common sense. I hold it therefore certain that to open the doors of truth, & to fortify the habit of testing every thing by reason, are the most effectual manacles we can rivet on the hands of our successors to prevent their manacling the people with their own consent. the panic into which they were artfully thrown in 98. the frenzy which was excited in them by their enemies against their friends, and their apparent readiness to abandon all the principles established for their own protection seemed for a while to countenance the opinions of those who say they cannot be trusted with their own government. but I never doubted their rallying: & they did rally much sooner than I had expected. on the whole that experiment on their credulity has confirmed my confidence in their ultimate good sense and virtue.
          I lament to learn that a like misfortune has enabled you to estimate the afflictions of a father on the loss of a beloved child. however terrible the possibility of such another accident, it is still a blessing for you of inestimable value that you would not even then descend childless to the grave. three sons, & hopeful ones too, are a rich treasure. I rejoice when I hear of young men of virtue and talents, worthy to recieve and likely to preserve the splendid inheritance of self government which we have acquired & shaped for them.   The complement of midshipmen for the Tripoline squadron is full; and I hope the frigates have left the capes by this time. I have however this day signed warrants of midshipmen for the two young gentlemen you recommended. these will be forwarded by the Secretary of the Navy. he tells me that their first services will be to be performed on board the gun boats. Accept my friendly salutations & assurances of great esteem & respect.
          
            Th: Jefferson 
          
        